Citation Nr: 1136937	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for psoriatic arthritis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for psoriatic arthritis.  He claims his symptoms started during service with low back and hip pain, and that he subsequently developed pain in other joints, including the fingers.  He reports he has been treated following service for joint complaints.

The available service treatment records disclose the Veteran was seen in September 2003 and complained of low back pain for six months.  He stated he crashed while snowboarding and fell on his tailbone.  It was noted in January 2004 that he had low back and hip pain.  In March 2004, the Veteran had complaints involving the left index finger.  He also had edema in the right thumb.  He had no history of other joint pain, besides his hip and back pain.  It was reported the next month he had mild arthritis in his hands for ten months.  It was indicated X-rays had been done in Iraq.  

In a letter dated September 2005, a private physician related the Veteran noted the onset of swollen joints that began with hip pain.  He then had pain in the left index finger with swelling of several other fingers.  Subsequently, he had pain in the neck and was diagnosed with arthritis, possibly rheumatoid arthritis.  A clinical record notes that the Veteran reported a history of psoriasis as a child.  The physician noted that blood work was negative or within normal range.  When seen by the same physician in October 2006 for follow-up of joint pain and swelling, the diagnosis was psoriatic arthritis.

During a VA general medical examination in June 2007, the Veteran asserted he had psoriasis as a child, but was asymptomatic his entire life, and had required no additional treatment.  Following an examination, the assessment was multiple non-specified joint pain.  The examiner commented it was unclear what the etiology was.  She stated the records of the Veteran's private physician should be reviewed.

The Board notes that the service treatment records that have been associated with the claims folder were not available at the time of the VA examination.  In addition, the examiner apparently was not able to review the private medical records.

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for psoriatic arthritis following his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  To the extent records are not obtained, the claims folder should contain documentation of the attempts made to obtain those records.

2.  Schedule an appropriate VA examination to determine the nature and etiology of his psoriatic arthritis.  All necessary tests should be performed.  The examiner should state whether this condition preexisted service and, if so, provide an opinion concerning whether it increased in severity beyond the natural progression of the disorder during service.  The claims folder and associated records must be made available to the examiner prior to entry of any opinions.

If psoriatic arthritis was not present prior to service, the examiner should state whether it is at least as likely as not (50 percent probability or higher) that it is related to the symptoms he had in service.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


